Case 5:18-cv-00113-RWS-CMC Document 6 Filed 04/20/20 Page 1 of 2 PageID #: 30



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 ROBERT ROBINSON,                                  §
                                                   §
                                                   §   CIVIL ACTION NO. 5:18-CV-00113-RWS
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 WARDEN GETER/FCI TEXARKANA,                       §
                                                   §
                Defendant.                         §

                                             ORDER

       Petitioner Robert Robinson, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable Caroline M. Craven,

United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636. The Magistrate

Judge submitted a Report and Recommendation recommending that the petition be dismissed

without prejudice because the petition does not concern the fact or duration of Robinson’s

confinement, and his claim therefore cannot be pursued in a petition for writ of habeas corpus.

Docket No. 4.

       The Court has considered the Report and Recommendation of the United States Magistrate

Judge along with the record and pleadings. Robinson received the Report and Recommendation

on March 13, 2020, and acknowledged receipt on April 13, 2020. Docket No. 5. No parties filed

objections to the Report and Recommendation. Accordingly, Robinson is not entitled to de novo

review by the District Judge of those findings, conclusions and recommendations, and except upon

grounds of plain error, he is barred from appellate review of the unobjected-to factual findings and

legal conclusions accepted and adopted by the District Court.
Case 5:18-cv-00113-RWS-CMC Document 6 Filed 04/20/20 Page 2 of 2 PageID #: 31



       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,
    .
447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

       The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

       ORDERED that the action is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 20th day of April, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
